BYRNE, Chief Judge
(concurring/dissenting):
I concur that the defense counsel did not breach his duty of loyalty to his client, when acting as an officer of the court, he advised the military judge in an R.C.M. 802 Conference, that he had advised his client of the rescheduled trial date. (AOE II). I, however, do not believe it was necessary for the military judge to hold a formal “proceeding of record” to reset a trial date. The unique variables of military trial work, often conducted “on-the-road,” at sea, in war zones, etc., with many conflicting trial dates, warrants a more flexible, less rigid approach. This flexible approach is recognized in present military law, and it is directly related to the first assignment of error, i.e., whether the defense counsel’s statements in the R.C.M. 802 Conference constituted evidence.
The military judge could, and properly did, consider the statement (originally made in an R.C.M. 802 Conference, and elaborated upon in the record of trial, R. 40-41), that counsel informed the accused of the continuance, and then used this information in determining that the accused was voluntarily absent from the remaining portion of his trial.
The Manual for Courts-Martial, United States (1984) permits relaxation of the rules of evidence as to this issue.
Military Rule of Evidence 104(a) states, inter alia, that the military judge is not bound by the rules of evidence in making continuance request determinations. R.C.M. 802 Conferences are appropriate “to resolve scheduling difficulties, so that witnesses and members are not necessarily inconvenienced.” Discussion, R.C.M. 802. Consequently, the new Manual, unlike the old Manual passage upon which Barbean and the majority rely for their authority, reflects a different perspective as to those matters a military judge may consider without a “trial within a trial.” Certainly, a continuance is always a possibility when an accused is not present for trial. In our case, an R.C.M. 802 Conference properly initially considered the matter and then the military judge resolved the issue at trial. *841If the prosecution could not show a voluntary absence, the military judge would have continued the case. Consequently, the counsel’s unsworn statement, received as an officer of the court, of this nondisputed preliminary issue, could be considered on the notification issue without the elaborate process dictated by the majority. See United States v. Aldridge, 16 M.J. 1008 (ACMR 1983).